07/27/2020

                                          ORIGINAL
                                                                                    Case Number: DA 20-0277




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No.DA .90-0,277


BRANDY J. PERSOMA,
   Petitioner/Appell ant,
                                                      ORDER GRANTING 30 DAY
 v.                                                   EXTENSION TO FILE OPENING
                                                      BRIEF
 TYLER J. PERSOMA,
   Respondent/Appellee,



         Upon Appellant's Motion for a thirty(30) day extension of time to file her

opening brief pursuant to Mont. R. App. P. Rule 26, and for good cause shown:

         IT IS HEREBY ORDERED that Appellant is granted a thirty day extension

of time up to and including until August 29,2020 in which to file her opening

brief.

                DATED thisE7-             day of July, 2020.




                                                                           FILED
cc:      Brandy J. Persoma, P.O. Box 30812, Billings, MT 59107
         Daniel L. Ball. P.O. Box 2502, Billings, MT 59103
                                                                           JUL 2 7 2020
                                                                        Bowen Greenwuod
                                                                      Clerk of Suprerne Court
                                                                         State of Montana